                                        District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 5/6/2019                                                                  Case Number 2:18-cr-00151
Case Style: USA vs. Muhammed Samer Nasher-Alneam
Type of hearing Criminal Jury Trial
Before the honorable: 2512-Faber
Court Reporter Lisa Cook                                                        Courtroom Deputy Cindy Lilly
Attorney(s) for the Plaintiff or Government C. Bunn,Jennifer Rada Herrald


Attorney(s) for the Defendant(s) Katherine Capito,Isaac Forman,Michael Hissam


Law Clerk Rachel Procaccini                                                   Probation Officer
                                                         Trial Time
Jury Trial. Day No. 14



                                                       Non-Trial Time




                                                        Court Time
11:14 am to 11:20 am
4:00 pm to 4:05 pm
Total Court Time: 0 Hours 11 Minutes Court actively conducting trial proceedings/Contested proceedings

                                                     Courtroom Notes
9:00 a.m.
Jury resumes deliberation
11:14 a.m.
Court in session, Jury Note
11:20 a.m.
Recess
4:00 p.m.
In session, Jury in, excused until 9 a.m.
4:05 p.m.
Recess
